Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 16, 2006







 
Petition
for Writ of Mandamus Dismissed and
Memorandum Opinion filed November 16, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00237-CV
____________
 
IN RE FORD MOTOR COMPANY AND 
TOMMIE VAUGHN TRUCK STOP, Relators
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R A N D U M  O P I N I O N
On March 15, 2006, relators, Ford Motor Company and Tommie Vaughn Truck Shop, filed a petition
for writ of mandamus in this Court, requesting we order respondent, the
Honorable Roberta A. Lloyd, judge of the County Court at Law No. 4, Harris
County, Texas, to vacate a discovery order.[1] 
See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also Tex. R. App. P. 52.1.   
Relators
have recently filed a motion to dismiss this mandamus proceeding, stating the
case has settled.  Accordingly, relators= motion to dismiss with prejudice is
granted and the petition for writ of mandamus is ordered dismissed.  
PER
CURIAM
 
Petition Dismissed and Memorandum
Opinion filed November 16, 2006. 
Panel consists of
Justices Anderson, Edelman, and Frost.  
 




[1]  Relators also filed a motion to stay the underlying proceedings on
March 15, 2006, which was previously denied by this Court.